UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-2386


KEITH A. COUSINS,

                Petitioner - Appellant,

          v.

MOVIE GALLERY, INC., formerly doing business as Game Crazy,
formerly doing business as M.G. Midwest, formerly doing
business as M.G.A., Inc., formerly doing business as
Moovies, Inc., formerly doing business as Movie Gallery
Asset Management, Inc., formerly doing business as Movie
Gallery Finance, Inc., formerly doing business as M.G.A.
Realty 1, Inc., formerly doing business as Movie Gallery
Licensing, Inc., formerly doing business as Movie Gallery
Promotions, Inc., formerly doing business as Movie Gallery
Services, Inc., formerly doing business as Movie Gallery US,
Inc., formerly doing business as MovieGallery.com, Inc.,
formerly doing business as Video Library, Inc., formerly
doing   business    as   Video   Update,   Inc.;   HOLLYWOOD
ENTERTAINMENT CORPORATION; M.G. DIGITAL, LLC; M.G.A. REALTY
I, LLC; MG AUTOMATION LLC; MOVIE GALLERY US, LLC,

                Respondents - Appellees.



Appeal from the United States Bankruptcy Court for the Eastern
District of Virginia, at Richmond. Douglas O. Tice, Jr., Chief
Bankruptcy Judge. (07-33849)


Submitted:   November 18, 2010             Decided:   December 13, 2010


Before NIEMEYER, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Romaine S. Scott, III, HASKELL SLAUGHTER YOUNG & REDIKER, LLC,
Birmingham, Alabama, for Appellant.      Michael A. Condyles,
Peter J. Barrett, Jeremy S. Williams, KUTAK ROCK LLP, Richmond,
Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Keith A. Cousins appeals from the bankruptcy court’s

orders holding him in contempt for filing a lawsuit in violation

of the releases contained within the Order of Confirmation of

the   Appellees’       Chapter   11    Bankruptcy    Plan,    and     denying

reconsideration of that order. *       Our review of the record and the

briefs    filed   by   the   parties   discloses    no   reversible    error.

Accordingly, we affirm for the reasons stated by the bankruptcy

court.     Cousins v. Movie Gallery, Inc., No. 07-33849 (Bankr.

E.D. Va. Sept. 25 & Nov. 17, 2009).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




      *
       We previously granted the parties’ petition for permission
to appeal directly to this court from the bankruptcy court. See
Fed. R. Bankr. P. 8001(f)(2)(B).



                                       3